             Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 1 of 30 PageID #: 6


7/30/2019                                            https://cijspub.c,o.collin.tx.usisecure/CaseDetaiLaspx?CaselD=1859774
  Skip to Main Content Logout My Account My Cases Search Menu New Civil & Family Search Refirer.-;
                                                                                                               Location Al             'otirts Images Help
  Search Back
                                                               REGISTER OF ACTIONS
                                                                 CASE No.219-03497-2019

 Arava Investments, LLC Plaintiff v. Seneca Insurance Company, Inc.                                            Case Type: Consumer/Commercial/Debt
 Defendant                                                                                                     Date Filed: 07/01/2019
                                                                                                                 Location: 219th District Court




                                                                          PARTY INFORMATION

                                                                                                                              Attorneys
 Defendant      Seneca Insurance Company, Inc.                                                                                Saira S Siddiqui
                 May Be Served Through Its Registered Agent                                                                    Retained
                 Mike Hicks                                                                                                   713-403-8210(W)
                 2400 Lakeside Boulevard, Suite 200
                 Richardson, TX 75082-4377
                                                                                                                              Pro-Se



 Plaintiff       Arava Investments, LLC                                                                                       Heather E. Hall
                                                                                                                               Retained
                                                                                                                              713-334-6121(W)

                                                                     EVENTS & ORDERS OF THE COURT
            OTHER EVENTS AND HEARINGS
 07/01/2019 Plaintiffs Original Petition (OCA)$303.00
              Plaintiff Arava Investments, LLC's Original Petition
 07/01/2019 Case Information Sheet
 07/01/2019 Jury Fee Paid $40.00
 07/01/2019 Request for Citation by Certified Mail $83.00
 07/01/2019 Citation
               Seneca Insurance Company, Inc.                              Unserved
 07/30/2019 Original Answer
              Defendant's Original Answer

                                                                        FINANCIAL INFORMATION



              Plaintiff Arava Investments, LLC
              Total Financial Assessment                                                                                                             426.00
              Total Payments and Credits                                                                                                             426.00
              Balance Due as of 07/30/2019                                                                                                             0.00

 07/01/2019 Transaction Assessment                                                                                                                    426.00
 07/01/2019 Payment                        Receipt # DC-17980-2019                                  Arava Investments, LLC                          (426.00)




https://cijspub.co.collin.bc.us/secure/CaseDetaiLaspx?CaselD=1859774                                                                                         1/1


                                                                     EXHIBIT B
     Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 2 of Filed:
                                                              30 PageID        #: AM
                                                                     7/1/2019 11:14 7
                                                                                          Lynne Finley
                                                                                          District   Clerk
                                                                                          Collin County,       Texas
                                                                                          By   Alicia   Hamblin Deputy
                                                                                          Envelope       ID:   34794079
                                                   219 _ 03497 _ 2019
                             CAUSE NO.

ARAVA INVESTMENTS, LLC                                       §              IN   THE DISTRICT COURT
                 Plaintiff
                                                             g
v.                                                           §

                                                             §                COLLIN COUNTY, TEXAS
                                                             §
SENECA INSURANCE COMPANY,                                    §
INC.
                                                             §

                  Defendant                                  §                        JUDICIAL DISTRICT
                                                             §




            PLAINTIFF ARAVA INVESTMENTS, LLC’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW,           Arava Investments, LLC,                 (hereinafter referred    to       as     “Plaintiff’),


complaining 0f Seneca Insurance Company,              Inc., (hereinafter referred t0 as    “Defendant”) and for


cause of action would respectfully show unto this Honorable Court and Jury as follows:


                                    DISCOVERY CONTROL PLAN

1.   Plaintiff intends for discovery to      be conducted under Level 3 0f Texas Rule 0f Civil Procedure


     190.4 and afﬁrmatively pleads that this suit            is   not governed by the expedited-actions process


     ofTexas Rule 0f Civil Procedure 169 because Plaintiff seeks monetary relief over $ 1 00,000.00.

                                                    PARTIES

2.   Plaintiff is a limited liability    company doing business          in Collin County, Texas.


3.   Seneca Insurance Company,           Inc. is a foreign insurance       company engaging      in the business                of


     insurance in the State of Texas. Defendant        may be        served With process by serving          its   registered


     agent 0f service,   Mike Hicks,     located at the following address: 2400 Lakeside Boulevard, Suite


     200, Richardson, Texas 75082-4377.




PlaintiﬂArava Investments,    LLC   ’s
                                         Original Petition                                                           Page   |
                                                                                                                                 1
      Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 3 of 30 PageID #: 8



      T0 the   extent that the      above-named Defendant                is   conducting business pursuant t0 a trade        name

      0r assumed name, then suit                is   brought against them pursuant t0 the terms of Rule 28 of the


      TEXAS RULES OF CIVIL PROCEDURE and                          Plaintiff     hereby demands that upon answering             this


      suit, that it   answer   in its correct legal           name and assumed name.

                                                         JURISDICTION

      The Court has jurisdiction over this cause of action because the amount in controversy is Within

      the jurisdictional limits of the Court.


      The Court has jurisdiction over Defendant Seneca Insurance Company,                             Inc.   because Defendant


      is   a foreign insurance       company that engages            in the business     0f insurance in the State 0f Texas


      and Plaintiff s causes 0f action arise out 0f Defendant’s business                     activities in the State     of Texas.


      Speciﬁcally, Seneca Insurance                  Company,     Inc.   sought out and marketed for insurance in Texas


      and has “purposefully availed”                 itself   0f the privilege 0f conducting       activities in Texas.      Kelly


      v.   General Interior C0nstr., Ina, 301 S.W.3d 653, 660-61 (Tex. 2010).


                                                                 VENUE

      Venue    is   proper in Collin County, Texas, because the Property                      is   situated in Collin County,


      Texas. TEX. CIV. PRAC.




      Plaintiff purchased a policy
                                       & REM. CODE §

                                                                 w
                                                                 15.032.




                                                 from Defendant Seneca Insurance Company,                     1110.,   (hereinafter


      referred t0 as “the Policy”),             which was      in effect at the time    0f loss.


      The Policy was purchased                  t0 insure Plaintiff’s property, (hereinafter referred t0 as “the


      Property”),     which    is   located at 4464       W. Plano Parkway,          Plano, Texas 75093.


10.   Defendant Seneca Insurance Company,                         Inc. and/or its      agent sold the Policy insuring the


      Property to Plaintiff.




PlaintiﬂArava Investments,           LLC   ’s
                                                Original Petition                                                          Page   |
                                                                                                                                      2
      Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 4 of 30 PageID #: 9



11.   On or about April 2 1       ,
                                      2017, Plaintiff experienced a severe weather-related event which caused


      substantial     damage      t0 the Property           and surrounding homes and businesses              in the area.     The

      Property’s     damage       constitutes a covered loss under the Policy issued                   by Defendant Seneca

      Insurance Company, Inc. Plaintiff subsequently opened a claim on January 4, 2019 and


      Defendant Seneca Insurance Company,                      Inc.   assigned an adjuster t0 adjust the claim.


12. Thereafter,      Defendant Seneca Insurance Company,                     Inc.   wrongfully underpaid      Plaintiff” s   claim


      and refused     to issue a full      and     fair   payment     for the covered loss as   was    rightfully   owed under

      the Policy.


13.   Defendant made numerous errors                      in estimating the value     0f Plaintiff’s claim, as exhibited by


      its   assigned adjuster’s method 0f investigation and estimation 0f Plaintiff’s loss,                         all   of which


      were designed          t0   intentionally           minimize and underpay the           loss     incurred    by     Plaintiff.


      Defendant’s assigned adjuster failed t0 fully quantify Plaintiff’s covered losses, thus


      demonstrating that Defendant’s assigned adjuster did not conduct a thorough investigation 0f


      Plaintiff” s   claim and/or intentionally adjusted Plaintiff” s claim improperly.


14. Speciﬁcally,          Defendant, independently and through                  its   assigned adjuster, intentionally and


      knowingly conducted a substandard investigation 0f the Property.                                 This   is   evidenced by


      Defendant’s assigned adjuster’s estimate, which failed t0 include                        all   necessary items Plaintiff


      is    entitled to   under the Policy to place the Property in a pre-loss condition. These necessary


      items are covered and required under the International Building                           Code and/or        International


      Residential Code, as adopted               by the     State of Texas in 2001.


15.   Defendant’s estimate did not allow for adequate funds t0 cover the cost ofrepairs and therefore


      grossly undervalued          all   0f the damages sustained           t0 the Property.    As    a result 0f Defendant’s


      conduct, Plaintiff” s claim         was     intentionally       and knowingly underpaid.




PlaintiﬂArava Investments,            LLC   ’s
                                                 Original Petition                                                         Page   |
                                                                                                                                      3
      Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 5 of 30 PageID #: 10



16.   Defendant’s assigned adjuster acted as an authorized agent 0f Defendant Seneca Insurance


      Company,        Inc.    Defendant’s assigned adjuster acted within the course and scope 0f their


      authority as authorized           by Defendant Seneca Insurance Company,                   Inc. Plaintiff relied          on

      Defendant and Defendant’s assigned adjuster t0 properly adjust the claim regarding the


      Property and t0 be issued payment t0                ﬁx such damage, Which        did not happen and has not been


      rectiﬁed to date.


17.   Defendant Seneca Insurance Company,                       Inc.     failed to   perform   its    contractual duties t0


      adequately compensate Plaintiffunder the terms 0f the Policy. Speciﬁcally, Defendant refused


      to   pay the   full   proceeds   owed under the Policy. Due demand was made by Plaintiff for proceeds

      t0   be in an amount sufﬁcient t0 cover the damaged Property.


18.   Defendant and/or Defendant’s assigned agent sold the Policy                         t0 Plaintiff,        making various

      statements and representations to Plaintiff that the Property                   would be covered. Relying on              the


      promises and representations made by Defendant and/or Defendant’s assigned agent, Plaintiff


      ﬁled a claim under the Policy with the belief that the Property would be covered after a severe


      weather event — such as the one that damaged the Property.


19. A11 conditions           precedent t0 recovery under the Policy had, and have, been carried out and


      accomplished by          Plaintiff.



20.   As    a result 0f Defendant’s wrongful acts and omissions, Plaintiff                     was forced         t0 retain the


      professional services 0f McClenny                Moseley & Associates, PLLC, who               is   representing Plaintiff


      with respect to these causes of action.


                                                            AGENCY
21. Plaintiff hereby incorporates                 by reference       all facts   and circumstances         set forth   under the


      foregoing paragraphs.




PlaintiﬂArava Investments,          LLC     ’s
                                                 Original Petition                                                       Page   |
                                                                                                                                    4
      Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 6 of 30 PageID #: 11



22.   At   all   times material t0 this cause,           all acts   by Defendant Seneca Insurance Company,                    Inc.   were

      undertaken and completed by                 its   ofﬁcers, agents, servants, employees, and/or representatives.


      A11 such acts were either done With the full authorization or ratiﬁcation of Defendant Seneca


      Insurance Company, Inc. and/or were completed in                       its   normal and routine course and scope 0f

      employment.

23. Defendant and Defendant’s assigned adjuster’s conduct constitutes multiple Violations 0f the


      Texas Insurance Code, Unfair Settlement Practices. TEX. INS.                                    CODE        §   541 .060(a). A11


      Violations under this subsection are                made      actionable   by TEX.      INS.   CODE    §   541 .15 1.


24. Defendant         is   liable for the unfair         and deceptive     acts    0f   its   assigned adjuster because he/she


      meets the deﬁnition 0f a “person” as deﬁned by the Texas Insurance Code. The term “person”


      is   deﬁned      as   “any individual, corporation, association, partnership, reciprocal 0r                                    inter


      insurance exchange, Lloyds plan, fraternal beneﬁt society, or other legal entity engaged in the


      business of insurance, including an agent, broker, adjuster or                                  life   and health insurance

      counselor.” TEX. INS.           CODE       §541.002(2) (emphasis added); see also Liberty Mutual                         Ins. C0.


      v.   Garrison Contractors, Ina, 966 S.W.2d 482, 484 (TeX. 1998) (holding an insurance


      company employee           to   be a person for the purpose of bringing a cause of action against them

      under the Texas Insurance Code and subjecting them to individual                               liability).



                                                           NEGLIGENCE

25. Plaintiff hereby incorporates                 by reference        all facts    and Circumstances             set forth    under the


      foregoing paragraphs.


26. Plaintiff entrusted Defendant t0 properly adjust Plaintiff’s insurance claim for the Property


      damage. Defendant did not properly adjust the claim and misinformed Plaintiff 0f the severity

      of the Property damage. Defendant had and owed a duty to ensure that the damage to the




PlaintiﬂArava Investments,            LLC   ’s
                                                 Original Petition                                                              Page   |
                                                                                                                                           5
      Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 7 of 30 PageID #: 12



      Property was properly adjusted. Nevertheless, Defendant failed t0 ensure that Plaintiff’s


      damage was properly            adjusted. This failure                is   a clear breach 0f Defendant’s duty, and as a


      result, Plaintiff suffered          signiﬁcant injuries.


27. Defendant Seneca Insurance                    Company,          Inc.   and    its   assigned adjuster had and            owed   a legal


      duty t0 Plaintiff t0 properly adjust                    all    losses associated With the Property.                      Defendant,


      individually and through              its    assigned adjuster, breached this duty in a number of ways,


      including, but not limited t0, the following:


                    A. Defendant, individually and through                          its   assigned adjuster, was t0 exercise due


                          care in adjusting and paying policy proceeds regarding the Property;


                    B. Defendant, individually and through                                its   assigned adjuster, had a duty t0


                          competently and completely handle and pay                              all   covered losses associated With


                          the Property;


                    C. Defendant, individually and through                              its   assigned adjuster, failed to properly


                          complete        all   adjusting activities associated with Plaintiff’s damages; and,


      Defendant’s       acts,   omissions, and/or breaches, individually and through                               its   assigned adjuster,


      did great   damage        t0 Plaintiff,     and were a proximate cause 0f Plaintiff’s damages.

28.   When     this case is tried, the           evidence Will show that Defendant Seneca Insurance Company,


      Inc.   breached    its   duty to the      Plaintiff,   and that Defendant Seneca Insurance Company,                         Inc.   was

      negligent, as that term        is   deﬁned and applied under the laws and                         statutes   0f the State of Texas;


      and that such breach of its duty and negligence was a proximate cause 0f the damages sustained


      by   Plaintiff.



                                                  BREACH OF CONTRACT




PlaintiﬂArava Investments,           LLC    ’s
                                                 Original Petition                                                                  Page   |
                                                                                                                                               6
      Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 8 of 30 PageID #: 13



29. Plaintiff hereby incorporates                 by reference       all facts   and circumstances   set forth      under the


      foregoing paragraphs.


30.   Defendant Seneca Insurance Company,                      Inc.’s     conduct constitutes a breach of the insurance


      contract     made between Defendant Seneca                    Insurance Company, Inc. and Plaintiff. According


      to the Policy,        Which   Plaintiff purchased,           Defendant Seneca Insurance Company,            Inc.   had the

      absolute duty t0 investigate Plaintiff s damages and pay Plaintiffpolicy beneﬁts for the claims


      made due       t0 the extensive storm-related            damages.


31.   As   a result 0f the storm-related event, Plaintiff suffered extreme weather-related damages.


      Despite objective evidence of weather-related damages provided by Plaintiff and                                           its



      representatives,         Defendant         Seneca Insurance           Company,     Inc.   breached    its   contractual


      obligations under the Policy               by   failing t0   pay   Plaintiff cost related beneﬁts t0 properly repair


      the Property, as well as for related losses associated with the subject loss event.                     As    a result of


      this breach, Plaintiff has suffered additional actual                  and consequential damages.

           VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT

32. Plaintiff hereby incorporates                 by reference       all facts   and circumstances   set forth      under the


      foregoing paragraphs.


33. Plaintiff is a         “consumer” as deﬁned under the Texas Deceptive Trade Practices Act (“DTPA”)


      because      it is   a business   who      sought or acquired by purchase 0r lease, goods 0r services, for


      commercial, personal 0r household use.


34.   Defendant and/or          its   assigned adjuster engaged in false, misleading, or deceptive acts or


      practices that constitute Violations 0f the Texas Deceptive Trade Practices                          Act (“DTPA”),

      which   is    codiﬁed in the Texas Business and Commerce Code (“TEX. BUS.                            & COM.        CODE”),

      including but not limited         t0:




PlaintiﬂArava Investments,            LLC   ’s
                                                 Original Petition                                                       Page   |
                                                                                                                                    7
      Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 9 of 30 PageID #: 14



                   A. Representing that an agreement confers or involves                            rights,   remedies, 0r


                         obligations     Which     it   does not have or involve, or Which are prohibited by law


                         (TEX. BUS.    & COM. CODE §           17.46(b)(12));


                   B. Misrepresenting the authority of a salesman, representative,                            or agent t0


                         negotiate the ﬁnal terms 0f a consumer transaction (§ 17.46(b)(14));


                   C. Failing t0 disclose information concerning goods or services Which were                        known

                         at the   time of the transaction, and the failure to disclose such information was


                         intended t0 induce the consumer into a transaction into Which the consumer


                         would not have entered had such information been disclosed                     (§ 17.46(b)(24));


                   D. Using or employing an act 0r practice in Violation of the Texas Insurance Code


                         (§ 17-50(a)(4));


                   E.    Unreasonably delaying the investigation, adjustment, settlement offer and

                         prompt resolution of Plaintiff’s claim (TEX.             INS.   CODE   §   541 .060(a)(2)-(5));


                   F.    Failure to properly investigate Plaintiff’s claim (§ 541 060(7)); and/or


                   G. Hiring and relying upon a biased adjuster, in this case Defendant’s assigned


                         adjuster, t0 obtain a favorable, results—oriented report,              and   to assist   Defendant

                         in severely   underpaying and/or denying            Plaintiff” s   damage claim (TEX. BUS.            &
                         COM. CODE       § 17.46(31)).


35.   As   described in this Original Petition, Defendant Seneca Insurance                  Company,      Inc. represented


      to Plaintiff that its Policy     and Seneca Insurance Company,               Inc.’s adjusting     and investigative

      services   had    characteristics 0r beneﬁts that         it   actually did not have,   which gives      Plaintiff the


      right to recover proceeds.       TEX. BUS.        & COM. CODE §       17.46(b)(5).




PlaintiﬂArava Investments,         LLC   ’s
                                              Original Petition                                                     Page   |
                                                                                                                               8
   Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 10 of 30 PageID #: 15



36.   As   described in this Original Petition, Defendant Seneca Insurance                     Company,      Inc. represented


      to Plaintiff that its Policy     and Seneca Insurance Company,                  Inc.’s adjusting      and investigative

      services   were of a      particular standard, quality, or grade              when they were of        another,        Which

      stands in Violation 0f § 17.46 (b)(7).


37.   By   Defendant Seneca Insurance Company,                     Inc. representing that      they would pay the entire


      amount needed by Plaintiff to            repair the   damages caused by the weather-related event and then

      not doing so, Defendant has violated §§ 17.46 (b)(S),                    (7), (12).


38.   Defendant Seneca Insurance Company,                   Inc.   has breached an express warranty that the damage


      caused by the storm—related event would be covered under Policy. This breach                           entitles Plaintiff


      t0 recover       under §§ 17.46 (b) (12), (20); 17.50          (a)(2).


39.   Defendant Seneca Insurance Company,                   Inc. ’s actions, as described herein, are        unconscionable


      in that   Defendant took advantage 0f Plaintiff’s lack 0f knowledge,                     ability,   and experience       t0 a


      grossly unfair degree. Therefore, Defendant’s unconscionable conduct gives Plaintiff the right


      to relief under § 17.50(a)(3).


40. Defendant Seneca Insurance                  Company,       Inc. ’s conduct,      acts,   omissions, and failures, as


      described in this Original Petition, are unfair practices in the business 0f insurance and are in


      Violation of § 17.50 (a)(4).


41. Plaintiff     is   a consumer, as deﬁned under the              DTPA, and      relied    upon these    false,   misleading,


      and/or deceptive acts and/or practices,               made by Defendant Seneca            Insurance Company,             Inc.,



      t0 its detriment.      As   a direct and proximate result 0f Defendant’s collective acts and conduct,


      Plaintiff has      been damaged     in   an amount in excess of the         minimum jurisdictional            limits   of this


      Court, for Which Plaintiff now sues. A11 of the aforementioned acts, omissions, and failures 0f




PlaintiﬂArava Investments,         LLC   ’s
                                              Original Petition                                                          Page    |
                                                                                                                                     9
  Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 11 of 30 PageID #: 16



      Defendant are a producing cause 0f Plaintiff’s damages which are described                               in this Original


      Petition.


42.   Because Defendant’s collective actions and conduct were committed knowingly and

      intentionally, in addition to all          damages described        herein, Plaintiff is entitled t0 recover mental


      anguish damages and additional penalty damages, in an amount not to exceed three times such


      actual damages. § 17.50(b)(1).


43.   As   a result 0f Defendant’s unconscionable, misleading, and deceptive actions and conduct,


      Plaintiff has   been forced     t0 retain the legal services           0f the undersigned attorneys t0 protect and


      pursue these claims on         its   behalf.     Accordingly, Plaintiff also seeks t0 recover              its   costs   and

      reasonable and necessary attorney’s fees as permitted under § 17.50(d), as well as any other


      such damages t0 which Plaintiff may show                   itself t0   be justly   entitled   by law and   in equity.


                         VIOLATIONS OF THE TEXAS INSURANCE CODE

44. Plaintiff hereby incorporates                by reference       all facts   and circumstances       set forth   within the


      foregoing paragraphs.


45. Defendant and/or         its   assigned adjuster’s actions constitute Violations 0f the Texas Insurance


      Code (“TEX.     INS.   CODE”), Chapters 541 and 542, including but not limited                     t0:



                  A. Misrepresenting to Plaintiff pertinent facts 0r policy provisions relating to the


                        coverage      at issue      (TEX. INS.   CODE     § 541.060(a)(1));


                  B. Failing t0 attempt, in good faith, t0 effectuate a prompt, fair and equitable


                        settlement 0f a claim with respect t0 which the insurer’s liability has                         become

                        reasonably clear (§ 541 .O60(a)(2)(A));


                  C. Failing to promptly provide t0 a policyholder a reasonable explanation 0f the


                        basis in the policy, in relation t0 the facts 0r applicable law, for the insurer’s




PlaintiﬂArava Investments,         LLC     ’s
                                                Original Petition                                                      Page    |
                                                                                                                                   10
  Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 12 of 30 PageID #: 17



                    denial 0f a claim 0r for the offer of a                   compromise settlement 0f a claim            (§


                    541 .060(a)(3));


               D. Failing to afﬁrm or deny coverage of Plaintiffs claim within a reasonable time


                    and   failing within a reasonable time t0                 submit a reservation 0f rights    letter to



                    Plaintiff (§ 541 .060(a)(4));


               E.   Refusing, failing, or unreasonably delaying a settlement offer on the basis that


                    other coverage           is   available (§ 541.060 (20(5));


               F.   Refusing, t0 pay a claim without conducting a reasonable investigation with


                    respect to the claim (§ 541.060(a)(7));


               G. Forcing Plaintiffs t0 ﬁle suit t0 recover amounts due under the policy by


                    refusing t0        pay   all   beneﬁts due (§ 542.003(b)(5));


               H. Misrepresenting an insurance policy by failing t0 disclose any matter required


                    by law        to   be disclosed, including a               failure to   make such      disclosure in


                    accordance with another provision of this code (§ 541.061(5));


               I.   Engaging       in false, misleading,          and deceptive     acts 0r practices   under the   DTPA

                    (§541.151(2));


               J.   Failing to acknowledge receipt of the claim,                  commence any investigation 0f the

                    claim, and request from the claimant                all   items, statements,   and forms the insurer

                    reasonably believes             at that   time Will be required from the claimant n0 later than


                    the 15th day after the receipt of notice 0f the claim (§ 542.055);


               K. Failing to notify the claimant in writing of the acceptance or rej ection 0f a claim


                    n0    later   than the 15th business day after the insurer receives                       all   items,




PlaintiﬂArava Investments,   LLC       ’s
                                            Original Petition                                                  Page   |
                                                                                                                          11
  Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 13 of 30 PageID #: 18



                             statements, and forms required          by    the insurer t0 secure a ﬁnal proof of loss (§


                             542.056(a));


                        L.   Failing t0 state the reasons for rejection (§ 542.056(c));


                        M.   Failing to notify the claimant 0f the reasons that the insurer needs 45 days in


                             additional time to accept 0r reject the claim (§ 542.056(d));


                        N. Failing t0 pay a claim not        later   than the 5th business day after the date of notice


                             0f acceptance was made         (§ 542.057); and/or


                        O. Failing t0 pay a valid claim after receiving            all   reasonably requested and required


                             items from the insured. (§ 542.058(a)).


46.   By    its acts,   omissions, failures and conduct, Defendant Seneca Insurance                      Company,       Inc.   has


      engaged     in unfair     and deceptive      acts   and practices      in the business    0f insurance.   Plaintiff, the


      insured and beneﬁciary, has a valid claim as a result of its detrimental reliance                     upon Defendant

      Seneca Insurance Company,                Inc.’s unfair 0r deceptive acts 0r practices. §           541 .151(2).


47. Defendant’s aforementioned conduct compelled Plaintiff t0 initiate this lawsuit t0 recover


      amounts due under the Policy, by offering substantially                            less than the    amount ultimately

      recovered. Defendant refused t0 offer                more than       the grossly undervalued estimates prepared


      by Defendant Seneca Insurance Company,                   Inc.    and/or Defendant’s assigned adjuster, despite


      knowing the        actual   damages were much         greater than      what was     offered. Defendant’s continued


      refusal t0 offer compelled Plaintiff t0 ﬁle suit. § 542.003(5).


48. Since a Violation of the Texas Insurance                 Code     is   a direct Violation 0f the     DTPA, and because

      Defendant Seneca Insurance Company,                   Inc.’s actions     and conduct were committed knowingly

      and   intentionally, Plaintiff is entitled t0 recover, in addition to all                 damages described        herein,


      mental anguish damages and additional penalty damages, in an amount not to exceed three




PlaintiﬂArava Investments,          LLC   ’s
                                               Original Petition                                                    Page       |
                                                                                                                                   12
  Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 14 of 30 PageID #: 19



      times the amount of actual damages, for Defendant having knowingly, intentionally and/or


      negligently committed said actions and conduct. § 541 .152.


49.   As   a result 0f Defendant Seneca Insurance                       Company,           Inc.’s unfair    and deceptive actions and

      conduct, Plaintiff has been forced to retain the legal services 0f the undersigned attorneys to


      protect and pursue these claims                   0n   its   behalf.    Accordingly, Plaintiff also seeks t0 recover                   its



      costs   and reasonable and necessary attorney’s fees as permitted under TEX. BUS.                                   & COM. CODE

      § 17.50(d) or    TEX. INS.      CODE         §    541.152 and any other such damages to which Plaintiff may


      show     itselfjustly entitled    by law and             in equity.


                                 BREACH OF THE COMMON LAW DUTY
                                   OF GOOD FAITH & FAIR DEALING

50. Plaintiff hereby incorporates                   by reference             all   facts    and circumstances        in the foregoing


      paragraphs.


51.   From and       after the   time Plaintiff’s claim was presented t0 Defendant Seneca Insurance


      Company,      Inc., the liability      0f Defendant to pay the                 full   claim in accordance with the terms 0f


      the Policy    was more than reasonably                   clear.   However, Defendant has refused               t0   pay   Plaintiff in


      full,   despite there being     no basis whatsoever on Which a reasonable insurance company would

      have relied 0n    t0   deny    full   payment. Defendant’s conduct constitutes a breach 0f the                              common

      law duty of good       faith   and         fair dealing.       See Viles      v.   Security National Ins. C0., 788 S.W.2d


      556, 567 (Tex. 1990) (holding that an insurer has a duty t0                                 its   insureds t0 “investigate claims

                                                    ”
      thoroughly and in good                fait         and an insurer can only deny a claim                        after a     thorough


      investigation    shows     that there is a reasonable basis t0                       deny   that claim). Defendant’s         conduct


      proximately caused Plaintiff injuries and damages.


52.   For the breach 0f the       common law                  duty 0f good faith and           fair dealing, Plaintiff is entitled to



      compensatory damages, including                        all   forms 0f loss resulting from Defendant’s breach 0f the


PlaintiﬂArava Investments,          LLC     ’s
                                                 Original Petition                                                                Page   |
                                                                                                                                             13
   Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 15 of 30 PageID #: 20




53.
      duty, such additional costs,


      to Plaintiff, and/or




      Each 0f the     acts described above, together


      “intentionally,” as the terms are used in the
                                                     w
                                         economic hardship, losses due

                             exemplary damages for emotional




                                                                  and
                                                                                 t0


                                                                         distress.




                                                                        singularly,


                                                               Texas Insurance Code.
                                                                                      nonpayment 0f the amount owed




                                                                                        were done “knowingly” and




                                                         DAMAGES
54. Plaintiff will    show   that all   0f the aforementioned        acts,    taken together 0r singularly, constitute


      the producing and/or proximate causes 0f the               damages sustained by Plaintiff.

55.   For breach 0f contract, Plaintiff is entitled           t0 regain the   beneﬁt of Plaintiff s bargain, which          is



      the   amount of Plaintiff’s claim, together with           attorney’s fees.


56.   For noncompliance With the Texas Insurance Code, Unfair Settlement Practices, Plaintiff                               is



      entitled to actual    damages, which include the loss 0f the beneﬁt that should have been paid

      pursuant to the Policy, court costs and attorney’s fees. For knowing and/or intentional conduct


      0f the acts complained      0f, Plaintiff     asks for three times Plaintiff’s actual damages. TEX. INS.


      CODE     § 541.152.


57.   For noncompliance With Texas Insurance Code, Prompt Payment of Claims, Plaintiff is entitled


      t0 the   amount 0f Plaintiff’s claim,        interest   0n the claim     at the rate   of ﬁve   (5) percent plus the


      interest rate   determined under Section 304.003, Finance Code, per year, together with


      attorney’s fees. § 542.060.


58.   For breach of the      common law           duty of good faith and         fair dealing, Plaintiff is entitled to



      compensatory damages, including              all   forms 0f loss resulting from the insurer’s breach 0f duty,


      such as additional costs, economic hardship, losses due to nonpayment of the amount the


      insurer owed, and/or exemplary            damages      for emotional distress.




PlaintiﬂArava Investments,      LLC     ’s
                                             Original Petition                                                   Page   |
                                                                                                                            14
  Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 16 of 30 PageID #: 21



59.   For the prosecution and collection 0f               this claim, Plaintiff    has been compelled t0 engage the


      services 0f the law     ﬁrm Whose name               is   subscribed to this pleading. Therefore, Plaintiff           is



      entitled t0 recover a   sum      for the reasonable         and necessary services 0f Plaintiff’s attorneys           in


      the preparation and     trial   0f this action, including any appeals to the Court 0f Appeals and/or


      the   Supreme Court 0f Texas.

60. Plaintiff seeks   monetary        relief in excess      of $1,000,000.00.


                               ADDITIONAL DAMAGES & PENALTIES

61. Defendant’s conduct        was committed knowingly and                intentionally. Accordingly,         Defendant     is



      liable for additional   damages under the DTPA, TEX. BUS.                  & COM. CODE §      17.50(b)(1), as well


      as all operative provisions 0f the             Texas Insurance Code.           Plaintiff is clearly entitled t0 the


      penalty interest damages allowed under TEX. INS.                 CODE     § 542.060.


                                                   ATTORNEY’S FEES

62. In addition, Plaintiff is entitled t0 all reasonable              and necessary attorney’s fees pursuant        t0 the


      Texas Insurance Code,       DTPA, and TEX.            CIV. PRAC.    & REM. CODE §§       38.001-.005.


                                                  COMPEL MEDIATION
63. Pursuant to TEX. INS.        CODE         §   541.161 and TEX. BUS.          &   COM. CODE     §   17.5051, Plaintiff


      requests that Defendant be             made   to   mediate no    later   than the 30th day 0f the signed order,


      following the 90th day after the date for Which this pleading for relief                           is   served upon


      Defendant.


                                                     JURY DEMAND

64. Plaintiff    demands a jury        trial,     consisting of citizens residing in Collin County, Texas, and


      tenders the appropriate fee With this Original Petition.


                                                         DISCOVERY


PlaintiﬂArava Investments,      LLC     ’s
                                             Original Petition                                                   Page   |
                                                                                                                            15
  Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 17 of 30 PageID #: 22



65.   Texas Rule of Civil Procedure 47 has been met in                         this petition.   As   such, Plaintiff requests that


      Defendant respond t0 the Requests for Disclosure, Requests for Production and Interrogatories


      contained herein:


                                          I.   REQUESTS FOR DISCLOSURE

      1.   Pursuant t0 the Texas Rules 0f Civil Procedure, Plaintiff request that Defendant Seneca
           Insurance Company, Inc., disclose                       all information and/or material as required by Rule
           194.2, paragraphs (a) through                  (1),   and to d0 so Within 50 days of this request.

                                         II.      REQUESTS FOR PRODUCTION

      1.   Please produce Seneca Insurance                       Company,      Inc.’s   complete claim ﬁles from the home,
                                                                               ﬁrms regarding the
           regional and local ofﬁces, as well as third party adjusters/adjusting
           subject claim, including copies 0f the ﬁle jackets, “ﬁeld” ﬁles and notes, and drafts 0f
           documents contained            in the ﬁle for the premises relating to or arising out                         of   Plaintiff’s

           underlying claim.


      2.   Please produce the underwriting ﬁles referring 0r relating in any                          way t0     the policy at issue
           in this action, including the ﬁle folders in                    Which the underwriting documents are kept and
           drafts   0f all documents in the ﬁle.


      3.   Please produce a certiﬁed copy 0fthe insurance policy pertaining t0 the claim                                 made     subject
           0f this lawsuit, including             all   underwriting ﬁles and insurance applications sent 0n behalf 0f
           Plaintiff in   its   attempt to secure insurance on the Property, Which                     is   the subject of this         suit.



      4.   Please produce the electronic diary, including the electronic and paper notes                                         made by
           Seneca Insurance Company,                        Inc.’s       claims personnel,       contractors,      and    third     party
           adjusterS/adjusting         ﬁrms       relating t0 the Plaintiff” s claim.


      5.   Please produce        all   emails and other forms 0f communication by and between                            all   parties in
           this   matter relating to the underlying event, claim or the Property, Which                            is   the subj ect 0f
           this suit.


      6.   Please produce the adjusting reports, estimates and appraisals prepared concerning
           Plaintiff” s   underlying claim.


      7.   Please produce the ﬁeld notes, measurements and ﬁle maintained                                   by   the adjuster(s) and
           engineers      Who   physically inspected the Property, which                   is   the subj ect of this     suit.



      8.   Please produce the emails, instant messages and internal correspondence pertaining t0
           Plaintiff” s   underlying claim.




PlaintiﬂArava Investments,             LLC   ’s
                                                  Original Petition                                                              Page   |
                                                                                                                                            16
  Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 18 of 30 PageID #: 23



          Please produce the Videotapes, photographs and recordings of Plaintiff or Plaintiff” s home,
          regardless of Whether Seneca Insurance                         Company,     Inc. intends t0 offer these items into
          evidence        at trial.



    10.   Please produce          communications, correspondence, documents and emails between any
                                    all

          and    all   assigned adjusters and/or agents and the Plaintiff, not limited t0 physical 0r audio
          recordings of all conversations between Plaintiff and any and                        all   assigned adjusters and/or
          agents.


    11.   Please produce           all    audio recordings 0r transcripts of conversations,              calls, text,    email or any
          other data sent to and from Plaintiff by any and                      all   assigned adjusters and/or agents after
          their letter         of representation sent by counsel.


    12.   Please provide copies 0f                     all    marketing material sent 0n behalf of Seneca Insurance
          Company,             Inc. and/or its agents after the date         0f loss 0f the Property, Which             is   the subject
          of this      suit.



    13.   Please provide              all   correspondence between Seneca Insurance Company, Inc. and its
          assigned adjuster, and               all correspondence between Seneca Insurance Company, Inc. and

          its   assigned agents, after the date 0f loss of the Property, which                     is   the subject of this suit.


                                                      III.   INTERROGATORIES

          Please identify any person Seneca Insurance                       Company,     Inc. expects t0 call t0 testify at the
          time 0f trial.


          Please identify the persons involved in the investigation and handling of Plaintiff’s claim
          for insurance beneﬁts arising    from damage relating to the underlying event, claim 0r the
          Property, which is the subj ect 0fthis suit, and include a brief description 0fthe involvement
          0f each person identiﬁed, their employer, and the date(s) of such involvement.


          IfSeneca Insurance Company, Inc. 0r Seneca Insurance Company, Inc.’s representatives
          performed any investigative steps in addition to what is reﬂected in the claims ﬁle, please
          generally describe those investigative steps conducted                        by Seneca Insurance Company,                  Inc.
          0r any 0f Seneca Insurance                         Company,    Inc.’s representatives      with respect t0 the facts
          surrounding the circumstances of the subject                        loss. Identify the     persons involved in each
          step.


          Please identify          by      and result the estimates, appraisals, engineering, mold and
                                          date, author,
          other reports generated as a result 0f Seneca Insurance Company, Inc.’s investigation.


          Please state the following concerning notice 0f claim and timing of payment:


          a.           The date and manner               in   Which Seneca Insurance Company,            Inc. received notice             of
the claim;




PlaintiﬂArava Investments,                LLC   ’s
                                                     Original Petition                                                         Page   |
                                                                                                                                          17
  Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 19 of 30 PageID #: 24



          b.       The date and manner               in    Which Seneca Insurance Company,                 Inc.   acknowledged
          receipt of the claim;
          c.       The date and manner                in    Which Seneca Insurance Company,                   Inc.   commenced
          investigation of the claim;
          d.       The date and manner in Which Seneca Insurance Company,                              Inc. requested    from the
                   claimant   all    items, statements,             and forms that Seneca Insurance Company, Inc.
                   reasonably believed,             at the time,     would be required from the claimant pursuant to
                   the investigation;        and
          e.       The date and manner                in    Which Seneca Insurance Company,                   Inc.   notiﬁed the
                   claimant in writing of the acceptance 0r rejection of the claim.


          Please identify    by     date,    amount and reason, the insurance proceeds payments made by
          Defendant, 0r 0n Defendant’s behalf, to the                      Plaintiff.



          Has   Plaintiff s claim for insurance beneﬁts                  been   rej ected   0r denied? If so, state the reasons
          for rejecting/denying the claim.


          When was    the date Seneca Insurance                  Company,       Inc. anticipated litigation?


          Have any documents                 (including          those     maintained       electronically)   relating    t0        the
          investigation or handling of Plaintiff’s claim for insurance beneﬁts been destroyed 0r
          disposed 0f? If so, please identify What,                    When and why       the   document was destroyed, and
          describe Seneca Insurance            Company,           Inc.’s   document     retention policy.


    10.   Does Seneca Insurance Company, Inc. contend that the insured’s premises were damaged
          by storm-related events and/or any excluded peril? If so, state the general factual basis for
          this contention.


    11.   Does Seneca Insurance Company, Inc. contend that any act 0r omission by                                    the Plaintiff
          voided, nulliﬁed, waived 0r breached the insurance policy in any way? If                                   so, state the
          general factual basis for this contention.


    12.   Does Seneca Insurance Company,                        Inc.   contend that the Plaintiff failed to satisfy any
          condition precedent or covenant 0f the Policy in any                          way?    If so, state the general factual
          basis for this contention.


    13.   How is the performance of the adjuster(s) involved in handling Plaintiff s claim evaluated?
          Statewhat performance measures are used and describe Seneca Insurance Company,                                    Inc. ’s
          bonus 0r incentive plan for adjusters.

                                                          CONCLUSION

66. Plaintiff prays that     judgment be entered against Defendant Seneca Insurance Company,                                    Inc.


   and    that Plaintiff   be awarded         all    of   its   actual damages, consequential damages, prejudgment




PlaintiﬂArava Investments,        LLC   ’s
                                             Original Petition                                                           Page   |
                                                                                                                                     18
     Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 20 of 30 PageID #: 25



     interest,       additional statutory damages, post                judgment       interest,    reasonable and necessary


     attorney’s fees, court costs          and for    all   such other   relief,    general or speciﬁc, in law 0r in equity,


     whether pled or un—pled within            this Original Petition.


                                                             PRAYER

         WHEREFORE, PREMISES CONSIDERED,                                  Plaintiff prays     it   be awarded   all   such relief


to   Which   it is   due as a   result   of the acts of Defendant Seneca Insurance Company,                   Inc.,    and for      all



such other relief to which Plaintiff                 may be    justly    and   rightfully entitled. In addition, Plaintiff


requests the     award of treble damages under the Texas Insurance Code, attorney’s fees                              for the trial


and any appeal of this lawsuit, for            all   costs of Court      on   its   behalf expended, for pre-judgment and


post-judgment interest as allowed by law, and for any other and further                             relief, either at   law or in


equity, t0   which      Plaintiff may     show   the itself to be justly entitled.


                                                               Respectfully submitted,




                                                               /s/Heather E. Hall
                                                               McCLENNY MOSELEY & ASSOCIATES,
                                                               PLLC
                                                               James M. McClenny
                                                               State Bar N0. 2409 1 857
                                                               J. Zachary Moseley

                                                               State Bar N0. 24092863
                                                               Heather E. Hall
                                                               State Bar N0. 24089909
                                                               5 1 6 HeightsBlvd
                                                               Houston, Texas 77007
                                                               Principal Ofﬁce N0. 7 1 3-334-6121
                                                               Facsimile: 713-322-5953
                                                               Jamengmma-pllc.com
                                                               Zacthmma—pllccom
                                                               Heatherngma-pllc.com

                                                               ATTORNEYS FOR PLAINTIFF



PlaintiﬂArava Investments,          LLC ’s   Original Petition                                                           Page   |
                                                                                                                                    19
                                                                                                                                                                                                           Filed:   7/1/2019 11:14   AM
                                                                                                                                                                                                           Lynne Finley
                         Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 21 of 30 PageID #:District
                                                                                                  26 Clerk
                                                                                       CIVIL CASE INFORMATION SHEET                                                                                     Collin County, Texas
                                                                                                                                                                                                        By Alicia Hamblin Deputy
               CAUSE NUMBER (Fan CLERK USE ONLY):                                    21 9—03497'201 9                                        COURT (Iron CLERK st 0N”):                                 Envelope ID: 34794079


                     STYLED
                                        Arava Investments,                            LLC V Seneca Insurance Company,                                               Inc.
                                             (e,g.,   John Smith      v.   All   American Insurance Co;      In re   Mary Ann Jones;     In the Matter of the Estate ofGeorge Jackson)
 A civil   case information sheet must be completed and submitted                             when an        original petition or application is ﬁled to initiate a     new civil, family law, probate, or mental
 health case or          when a post-judgment         petition for         modiﬁcation or motion for enforcement                   is   ﬁled in a family law case. The infomation should be the best available at
 the time of ﬁling‘

l.   Contact information for person comnleting case information sheet:                                               Names of parties in          case:                            Person or entity completing sheet is:
                                                                                                                                                                                 EAttomey for Plaintiﬁ‘lPetitioner
Name:                                                     Email:                                                      P1aintiff(s)/Petitioner(s):                                UPro Se Plaintiff/Petitioner
                                                                                                                                                                                 DTitle IV-D A genc y
Heather E- Hall                                            Heather@mma—pllc.com                                       AraVa IHVC Stmel’ltS,                      LLC             Bother:

Address:                                                  Telephone:
                                                                                                                                                                                 Additional Parties in Child Support Case:
516 Heights Blvd                                           71 3_344_6121

                                                                                                                     Defendant(s)/Respondent(s):                                 Custodial Parent:
C'                                                        Fax:
  “y/St ate IZ''P    :


                                                                                                                        Seneca Insurance Company,                                   Inc.
HOUStOIL   TX 77007                                       713‘322‘5953                                                                                                           Non-Custodial Parent:

                                                          State   Bar No:

 Signature:     ﬂéatk/é             f ﬂ2//                24039909
                                                                                                                                                                                 Presumed    Father:


                                                                                                                     [Attach additional page as   mcmy     to list all panics]


2.   Indicate case        Mg, or identiﬁ the most imporhnt issue in the case (select anlv I):
                                                                      Civil                                                                                                            Familv Law
                                                                                                                                                                                                 Post-judgment Actions
                Contract                                   Injury or             Damage                      Real Property                                Marriage Relationship                     (non-Title IV-D)
Debt/Contract                                    UAssault/Battery                                       UEminent Domain]                              UAnnulment                               UEnforcement
     EConsumer/DTPA                              DConstruction                                            Condemnation                                DDeclare Marriage Void                   DModiﬁcation—Custody
     UDebt/Contract                              DDefamation                                            UPartition                                    Divorce                                  DModiﬁcation—Other
     DFraud/Misrepresentation                    Malpractice                                            DQuiet Title                                       DWith Children                             Title 1v.D
     UOther Debt/Contract:                             UAccounting                                      DTrespass         to Try Title                     DNo Children                        DEnforcemem/Modiﬁcaﬁon
                                                       ULegal                                           UOther Property:                                                                       Dpatemity
Foreclosure                                            DMedical                                                                                                                                DRecipmcals (UIFSA)
                          .


     DHome Equxty—Expedlted
                                        I



                                                       DOther Professional                                                                                                                     Usuppon Order
     UOther Foreclosure                                   Liability:
Dpranchise                                                                                                    Related to Criminal
Dlnsurance                                       DMotor Vehicle Accident                                                Matters                              Other Family        Law            Pnrent—Cllild Relationship
 DLandlord/l‘enant                               DPremises                                              DExpunction                                   UEnforce Foreign                         UAdoption/Adoption with
DNon-Competition                                 Product Liability                                      DJudment NiSi                                   JUdgmem                                  Termmatio“
UPartnership                                          D AsbestOS/Silica                                 DNon-Disclosure                               DHabeas Corpus                           UChild Protection
UOthcr Contract:                                      UOther Product Liability                          DSCiZUl’e/Forfeiture                          DName Change                             DChild SUPPOIT
                                                          List product;                                 UWrit of Habeas Corpus—                       UProtective Order                        DCustody or Visitation
                                                                                                             Pre-indictment                           DRemoval of Disabilities                 DGestational Parenting
                                                 Dother       Injury         o,-   Damage;              DOther:                                          of Minority                           DGrandparent Access
                                                                                                                                                      UOther:                                  DParentage/Patemity
                                                                                                                                                                                               UTermination of Parental
                                                                                                    .    .                                                                                        Rights
               E'mngovment                                                                   0“!" CW“
       I   ~                                                  _   I          .                                             _   _   I
                                                                                                                                                                                               Dome: Parent-Chnd:
 DDlscnmmatlon                                        UAdmmlstatlve Appeal                              ULawyer          Dlsclplme
DRetaliation                                          DAntitrust/Unfair                                 DPerpetuate Testimony
DTennination                                             Competition                                    USecurities/Stock
DWorkers’ Compensation                                UCode Violations                                  DTortious         Interference
UOther Employment:                                    GForeign Judgment                                 UOther:
                                                      Dlntellectual Property



                         Tax                                                                                                   Probate     & Mental Health
  UTax Appraisal                                      Probate/Wills/Intestate Administration                                                      UGuardianship—Adult
  DTax Delinquency                                      UDependent Administration                                                                 UGuardianship—Minor
  DOther Tax                                            Ulndcpendent Administration                                                               DMental      Health
                                                        DOther             Estate Proceedings                                                     DOther:


3.   Indicate procedure or remedy,              if    applicable lnuzv select mare than 1):
  DAppeal ﬁ'om                Municipal or Justice Court                               DDeclaratory Judgment                                                         UPrejudgment Remedy
  DArbitration-related                                                                DGamishment                                                                    UProtective Order
  DAttachment                                                                         Dlnterpleader                                                                  UReceiver
  DBill of Review                                                                     ULicense                                                                       DSequestration
  DCertiorari                                                                          UMandamus                                                                     DTemporary        Restraining Order/Injunction
  UClass Action                                                                        UPost-judgment                                                                DTumover
4.   Indicate       damages sought (do not select ifitis a familv law me):
  ULess than $100,000, including damages of any                             kind, penalties, costs, expenses, prc-judgmcnt interest, and attorney fees
  DLess than $100,000 and non—monetary relief
  UOver $100, 000 but not more than $200,000
  EOver $200,000 but not more than $1 ,000,000
  Dover s ,ooo,ooo
                1

                                                                                                                                                                                                                    Eev 57 13
            Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 22 of 30 PageID #: 27


                                                CITATION BY MAILING
                                                 THE STATE OF TEXAS
                                                      2 1 9—03497—20 1 9


Arava Investments, LLC Plaintiff V. Seneca                                                                                               219th District Court
Insurance Company, Inc. Defendant
                                                                                                                                    Of Collin   County, Texas



NOTICE TO DEFENDANT: “You have                   been sued.      You may employ an                                      attorney.    If you 0r   your attorney
does not ﬁle a written answer with the clerk           Who              by 10:00 a.m. 0n the Monday next
                                                              issued this citation
following the expiration 0f twenty days after you were served this citation and petition, a default judgment
may be taken against you.”

TO: Seneca Insurance Company, Inc.
May Be Served Through Its Registered Agent
Mike Hicks
2400 Lakeside Boulevard Suite 200
Richardson       TX   75082-4377, Defendant


You   are   commanded     to appear   by ﬁling a written answer to Plaintiff Arava Investments, LLC's Original
Petition at 0r before ten o’clock      A.M. on the Monday next after the expiration 0f twenty days after the date
0f service 0f this citation before the 219th District Court 0f Collin County, Texas                                                at the   Courthouse of said
County     McKinney, Texas.
            in
Said Plaintiff’s Petition was ﬁled in said court, by Heather E Hall McClenny Moseley & Associates PLLC
516 Heights Blvd Houston TX 77007 (Attorney for Plaintiff or Plaintiffs), on the lst day of July, 2019.

         Issued and given under       my   hand and   seal   of said Court                      at          McKinney, Texas, 0n             this the 1st   day 0f
July, 2019.


                                                                                                              ATTEST: Lynne             Finley, District Clerk
                                                                                                                                        Collin County, Texas
                                                                                                                                   Collin County Courthouse
                                                                                                                                  2100 Bloomdale Road
                                                                        C        "”0                                            McKinney, Texas 75071
                                                                ..---"““Mv-gw-548-4320,                                   Metro 972-424-1460, ext. 4320
                                                                                                    \\

                                                                                       ﬂ.

                                                                                                     1mm“
                                                                                        nu"

                                                                                            .



                                                                                    """nn-n-


                                                                                                S
                                                                                                Ilf"“"""*                      i




                                                                                  )3“ 94,934                 w   ‘.<.
                                                                                                                           E
                                                                                                                                                      ,    Deputy
                                                                     0U      x
                                                                                 9,;
                                                                                    I,
                                                                                                                               Alicia   Hamblin
                                                              ""‘IIIIIIIIII“““




The law     prohibits the Judge and the clerks   from giving       legal advice, so please                                 do not seek legal advice.         Any
questions you have should be directed t0 an attorney.
                                        7/1/2019 2:39   PM Scanned Page                1


                Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 23 of 30 PageID #: 28


                                                                                           ‘



ALICIA HAMBLIN
COLLIN COUNTY DISTRICT CLERK
21 00   BLOOMDALE RD STE81 2132                                            '




MCKINNEY. TX 75071—831

                                    9214 8901 0661 5400 0140 0400 47
RETURN RECEIPT (ELECTRONIC)




21 9-03497-201 9

SENECA INSURANCE COMPANY, INC.
MAY BE SERVED THROUGH ITS REGISTERED AGENT
MIKE HICKS
2400 LAKESIDE BLVD STE 200
RICHARDSON, TX 75082-4377




                                                     CUT l FOLD HERE




                                                                               '''''
                                                     6"X9"     ENVELOPE
                                                     cm   i    FOLD HERE




                                                     CUT FDLD HERE
                                                          1'




                                                                                               lMprerﬁﬁedeSLabel   v1.2.10.0
     Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 24 of Filed:
                                                               30 PageID        #: PM
                                                                      7/30/2019 1:32 29
                                                                             Lynne Finley
                                                                             District Clerk
                                                                             Collin County, Texas
                                                                             By Amy Mathis Deputy
                                                                             Envelope ID: 35542468
                                   CAUSE NO. 219-03497-2019

ARAVA INVESTMENTS, LLC                           §         IN THE DISTRICT COURT OF
                                                 §
         Plaintiff                               §
                                                 §
V.                                               §          COLLIN COUNTY, TEXAS
                                                 §
SENECA INSURANCE COMPANY                         §
                                                 §
         Defendant                               §           219th JUDICIAL DISTRICT


                            DEFENDANT’S ORIGINAL ANSWER



TO THE HONORABLE JUDGE OF SAID COURT:

         Defendant Seneca Insurance Company (“Defendant”) files this Original Answer to

Plaintiff's Original Petition, and would respectfully show the following:

                                   I.     GENERAL DENIAL

         Defendant asserts a general denial as authorized by Rule 92 of the Texas Rules of Civil

Procedure and respectfully requests that Plaintiff be required to prove the charges and allegations

made against it by a preponderance of the evidence as is required by the Constitution and laws of

the State of Texas.

                          II.     DISCOVERY PLAN: LEVEL TWO

         Defendant asserts that Level Two discovery is appropriate in this case.

                                III.    SPECIAL EXCEPTIONS

                                 FIRST SPECIAL EXCEPTION
                                      Breach of Contract

         Defendant specifically excepts to Plaintiff’s Petition because it only vaguely and

generically alleges that it breached its contract of insurance. The vague and indefinite breach of
   Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 25 of 30 PageID #: 30



contract claim fails to: (1) provide fair notice of the elements and facts of the loss allegedly

sustained by Plaintiff; (2) provide fair notice of facts showing Plaintiff’s alleged loss was

covered under the terms of the insurance contract at issue; or (3) provide fair notice of the acts

and/or omissions by Defendant which allegedly could amount to a breach of its contractual

obligations, if any, to Plaintiff.

                                 SECOND SPECIAL EXCEPTION
                                      Bad Faith Claims

        Defendant specially excepts to Plaintiff’s Petition because Plaintiff fails to plead all of

the elements of its alleged cause of action for breach of the duty of good faith and fair dealing.

As a result, Plaintiff should be required to file an amended pleading which sets forth the

elements and facts and evidence in support of Plaintiff’s claim for bad faith, as well as all related

damages.

                                     THIRD SPECIAL EXCEPTION
                                            Chapter 541

        Defendant specially excepts to Plaintiff’s Petition because Plaintiff’s Chapter 541 claims

are deficient. The elements of a cause of action under Chapter 541 are: (1) the plaintiff is a

“person” as defined by Texas Insurance Code §541.002; (2) the Defendant’s acts or practices

violated a section of the Insurance Code, §17.46(b) of the Texas Business & Commerce Code, or

violated a tie-in provision of the DTPA; and (3) Defendant’s acts were a producing cause

Plaintiff’s damages.

        Plaintiff generically alleges that Defendant violated subparts of §541 but fails to allege

any specific facts on which such claims are based. As a result, Plaintiff should be required to file

an amended pleading setting forth the elements, facts, and evidence in support of its claim for

§541 violations, as well as all related damages.



                                                   2
  Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 26 of 30 PageID #: 31



                              FOURTH SPECIAL EXCEPTION
                                      Chapter 542

       Defendant specially excepts to Plaintiff’s Petition because Plaintiff’s Chapter 542 claims

are deficient. Plaintiff generically alleges that Defendant violated subparts of §542 but fails to

allege any specific facts on which such claims are based. As a result, Plaintiff should be required

to file an amended pleading setting forth the elements, facts, and evidence in support of its claim

for §542 violations, as well as all related damages.

                                FIFTH SPECIAL EXCEPTION
                                      DTPA Violations

       Defendant specially excepts to Plaintiff’s Petition because its assertions under the Texas

Deceptive Trade Practices – Consumer Protection Act (“DTPA”) are deficient. Specifically,

Plaintiff fails to provide Defendant with fair notice of the facts and circumstances supporting the

alleged DTPA violations in the Petition. As a result, Plaintiff should be required to file an

amended pleading which sets forth facts and evidence in support of Plaintiff’s claims and alleged

damages.

                              IV.    AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE
                                 Policy Terms and Conditions

       Plaintiff’s claims are subject to the respective terms and conditions of the Policy,

including but not limited to the applicable Policy limit and deductible. Defendant hereby

incorporates the terms of its Policy by reference.

                             SECOND AFFIRMATIVE DEFENSE
                                  Failure to State a Claim

       Plaintiff’s causes of action are barred, either in whole or in apart, because they fail to

state a claim upon which relief can be granted. Plaintiff fails to describe how Defendant’s



                                                 3
   Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 27 of 30 PageID #: 32



alleged breach of the insurance contract would convert Plaintiff’s contractual claim into any

other causes of action including, but not limited to, breach of the duty of good faith and fair

dealing or a violation of the Texas Insurance Code.

                               THIRD AFFIRMATIVE DEFENSE
                                    Concurrent Causation

        Plaintiff’s recovery is barred by the doctrine of concurrent causation because it cannot

segregate between the damages caused by covered and non-covered perils. JAW The Pointe,

LLC v. Lexington Ins. Co., 460 S.W.3d 597, 608 (Tex. 2015).

                              FOURTH AFFIRMATIVE DEFENSE
                                Liability Not “Reasonably Clear”

        As to Plaintiff’s extra-contractual claims alleging “bad faith”, a bona fide controversy

existed and continues to exist concerning Plaintiff’s entitlement, if any, to insurance benefits

from Defendant, and Defendant possesses the right to value claims differently from those

asserting claims under the Policy without facing bad faith liability.

                             FIFTH AFFIRMATIVE DEFENSE
                  Absence of Coverage Precludes Extra-Contractual Liability

        Plaintiff has not suffered any damages that are recoverable under any extra-contractual

theory of liability.

                              SIXTH AFFIRMATIVE DEFENSE
                          Failure to Mitigate/ Contributory Negligence

        Plaintiff is barred from any recovery, in whole or in part, due to its failure to mitigate the

alleged damages and its own contribution to the alleged damages. Because of Plaintiff’s failure

to mitigate damages, it is precluded from recovering any damages that would have been

prevented and/or mitigated.

                            SEVENTH AFFIRMATIVE DEFENSE
                                  Waiver and Estoppel

                                                  4
   Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 28 of 30 PageID #: 33



        Plaintiff has waived and/or is estopped from asserting the claims against Defendant in

Plaintiff’s Original Petition.

                                 EIGHTH AFFIRMATIVE DEFENSE
                                      Conditions Precedent

        Plaintiff’s claims are subject to the respective terms and conditions of the Policy,

including but not limited to showing a covered loss.

                                 NINTH AFFIRMATIVE DEFENSE
                                        Limit of Liability

        Plaintiff’s damages, if any, are limited by the amount set forth in the policy limitations

provisions of the applicable policy, a copy of which has been produced.

                                 TENTH AFFIRMATIVE DEFENSE
                                      Offset and/or Credit

        Plaintiff’s damages, if any, must be offset by the amount of applicable policy deductibles.

Further, any award to Plaintiff must be offset by all prior payments tendered to Plaintiff for the

claims forming the basis of its claims and by all payments and credits otherwise available.

                            ELEVENTH AFFIRMATIVE DEFENSE
                             Contractual and Statutory Limitations

        Any recovery by Plaintiff is subject to the contractual limitations under the policy and/or

the statutory limitations on liabilities and damages contained in Chapter 41 of the Texas Civil

Practice and Remedies Code, as well as all other statutory damage caps provided by law.

                             TWELFTH AFFIRMATIVE DEFENSE
                               Punitive and Exemplary Damages

        Defendant invokes and asserts all applicable limitations upon punitive damages,

exemplary damages, and additional damages, including, but not limited to, those contained in the

applicable statues under which it is being sued, Texas Civil Practice and Remedies Code Chapter

41, and the United States and Texas Constitutions. Also, to the extent that additional damages or

                                                 5
   Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 29 of 30 PageID #: 34



punitive damages or penalty interest are awarded, more than one of them cannot be awarded for

the same conduct and/or based on the same damages as such multiple awards would be multiple

punishments for the same actions.

                                          V.     PRAYER

       Defendant request that Plaintiff takes nothing by its claims and that Defendant be granted

any and all other relief to which it may show itself justly entitled.

                                          Respectfully submitted,

                                          THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                           By:/s/ Saira S. Siddiqui
                                              James N. Isbell
                                              Attorney-in-Charge
                                              Bar No. 10431900
                                              jisbell@thompsoncoe.com
                                              Christopher H. Avery
                                              Bar No. 24069321
                                              cavery@thompsoncoe.com
                                              Saira S. Siddiqui
                                              Bar No: 24093147
                                              ssiddiqui@thompsoncoe.com
                                              One Riverway, Suite 1400
                                              Houston, Texas 77056
                                              Telephone: (713) 403-8210
                                              Facsimile: (713) 403-8299
                                              ATTORNEYS FOR DEFENDANT




                                                  6
  Case 4:19-cv-00572 Document 1-2 Filed 07/30/19 Page 30 of 30 PageID #: 35



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of July a true and correct copy of the foregoing
instrument was served upon counsel of record in accordance with the Texas Rules of Civil
Procedure.


                                                             /s/ Saira S. Siddiqui
                                                     Saira S. Siddiqui




                                                 7
